Title: From Thomas Jefferson to John Page, 23 December 1803
From: Jefferson, Thomas
To: Page, John


               
                  Dear Sir
                  Washington Dec. 23. 03.
               
               Your favor of Nov. 16. recieved Nov. 26. is now before me and I inclose you a letter of mr Gore, which I presume we may consider as the final result of our endeavor to procure an asylum in the colony of Sierra Leone for such persons of the description composing that colony as we might find it expedient to send there. 
               Since the date of the resolution which has been the subject of this correspondence, the aspect of affairs in St. Domingo has undergone important changes. you can judge of the probability of their settling down in a form which may furnish that opening which the resolution desired. as yet however direct propositions for that purpose would be premature.
               The acquisition of Louisiana, may also procure the opportunity desired. this will depend on the manner in which the legislature of the Union will dispose of that country. an expectation of some decision as to this had induced me to delay answering your letter earlier: but no progress being yet made in it, and a fear that the legislature of Virginia might rise before definitive arrangements are taken here, I do not venture on a further delay. 
               On the whole it appears probable that St. Domingo or Louisiana may open to the legislature of Virginia the recourse which their resolution contemplates. 
               Accept my affectionate salutations and assurances of great consideration and respect.
               
                  Th: Jefferson
               
            